Title: To James Madison from Tench Coxe, 1 June 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
Phila. June 1. 1807.

I am honored with your letter containing the communication of the 5th. Jany. 1804 and the other papers, for which I am very thankful.  The important paper of the 5th. Jany. 1804, I shall endeavour to have republished here, with a prefatory note to draw to it the merited attention and consideration of the people.  It is necessary that it should be known and thought of; and this be assured is not the case.  In the spring of 1806, during a retirement produced by domestic affliction, my mind was turned to the cruel irregularities which our persons, property, flag and rights sustained from various quarters & particularly from the great mother of them.  I examined for the first time the case of our Seamen, and I am highly gratified to find that so much of what appeared to me right has been so distinctly anticipated & so ably enforced by you in this previous act of January 1804.  Certainly the diplomatic Communications during the Secretaryships of Mr. Jefferson and of Yourself must impress reflecting men at home and enlightened men in Europe with respect for their strength and veneration for their justice.  A knowledge of these communications is necessary, and does not exist.  It is a fact, that I have found one of the best educated gentlemen of the Law here to receive from me as a perfectly new suggestion that the law of nations did not warrant a belligerents entry of a neutral ship for any purpose as to Searches except the taking of military enemies.  It occurd in a temperate conversation last winter.  He promised me to furnish any counter ideas he could collect, but has never offered me any.  He is considered as favorable to English Connexions.
In regard to the intention of Gr. Britain in the case of the 35. Sec. of the act of  of Geo. 3d., I mean to digest something on it.  There never having been such a section before, its being made in the midst of the ratifications of the Russian & other treaties, engaging to prevent neutral trade with France, & its important effect as an indemnification for the June orders are to me convincing of the intention.  The more important point however of actual application in use is, I think demonstrable.  Mr. Fox’s Blockade order of, I think, March 1806, is unwarranted by the Law of nations.  It blockaded Altona, Prussia, Hanover, Hamburg, Bremen, & Oldenburg, as well as the ports of Holland & France to the Seine.
My first impression on reading the Decree of Nov. 21. and the letter of Mr. Decres is, that the Decree was intended as a "municipal" Law: and therefore was not meant to affect the adjudication of Captures without the Jurisdiction of France, & the powers, who would concur in it.  I think however it should have been more carefully & precisely expressed.  To estimate its demerit, we ought to consider it particularly as connected with & subsequent to the British Treaty of 27 Mar. 1793 with Russia, and the similar Treaties of G. B. with other powers in that year.  As between France & England, these warranted immediate and serious retaliations, and those treaties, with the previous acts of 1792 & 3 and the subsequent acts of England to Nov. 21. 1806, seem to have given at length a solemn direction to the Measures of France.  It is much to be apprehended that the early, frequent & continued violations of the Law of Nations in the Wars of 1793 & 1802 will weaken the obligations of that important & precious system of public rule.  It is in this view that first principles, earliest deviators, and the bringing back those deviators & others appear to me to merit & demand all our endeavours in every way.
I beg your pardon for taking up so much of your time; and will only detain you to accept the assurances of the perfect respect wth. wch. I have the honor to be, dr. sir, yr. mo. obt. St.

Tench Coxe

